DETAILED ACTION
Applicant’s response to the Pre-Brief Appeal filed on January 7, 2022 is acknowledged in response to the Office action mailed on July 9, 2021.
Claim Status
Claims 84-99 and 104-107 are pending. 
Claims 84, and 86-91 allowed.
EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Albert J . Sueiras on 6/8/2022.
The application has been amended as follows:
In claim 86 line 2, after delivering INSERT “the gel, wherein the gel is ”.
In claim 87 line 1, after method of claim DELETE --85 -- and INSERT “86”.
DELETE claims 85, 92-99, and 104-107 .

Withdrawn Rejections
The rejection of claims 84-92, and 95-98 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams et al. (US20070255379A1) in view of Pacetti (US7772359B2) is withdrawn.
The ODP rejections over Applic. No. 15/848,518 is withdrawn.
The ODP rejections over US 9855317 is withdrawn in view of the T.D. filed on 4/26/2022. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 84 is allowable. US 20070255379 discloses a catheter for neuromodulation inserted into the veins (e.g., title; paragraph 31). ‘379 does not discuss penetrating a wall of the second blood vessel with a portion of the catheter, thereby accessing the cardiac plexus; and modulating nerves within the cardiac plexus by delivering a gel comprising a therapeutic agent to contact at least a portion of the cardiac plexus.

Barbut (WO 2013165714; cited on form 892) discloses advancing the catheter through blood vessels (e.g., claim 61) as well as physically penetrating the vein to deliver the therapeutic neuromodulation (e.g., claim 57). However, Barbut only discloses such venous penetration when targeting pre-aortic ganglion and only discloses targeting sympathetic ganglia via a percutaneous or transcutaneous means and does not discuss doing so through a blood vessel. Thus, while the individual elements are present, access through and penetration of a blood vessel is clearly a different embodiment in Barbut than the method involving accessing the cardiac plexus; and modulating nerves within the cardiac plexus by delivering a gel comprising a therapeutic agent to contact at least a portion of the cardiac plexus. Therefore, it must be determined if combining the elements as arranged in the instant claim would have been obvious. The factual inquiries begin with determining the scope and content of the prior art and ascertaining the differences between the prior art and the claims. Here, the content of the prior art is such that when accessing the cardiac plexus; and modulating nerves within the cardiac plexus by delivering a gel comprising a therapeutic agent to contact at least a portion of the cardiac plexus, one does so directly and not via blood vessels. 

Given the state of the art at the time of the invention, there does not appear to be any rationale for accessing the cardiac plexus; and modulating nerves within the cardiac plexus by delivering a gel comprising a therapeutic agent to contact at least a portion of the cardiac plexus, wherein the second blood vessel is penetrated, and so the instant claim considered as a whole is deemed non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627